DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 5, filed 10/08/2021, with respect to the rejection(s) of amended claim(s) 1 under Iritani and Shin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iritani, Shin, and the new prior art of Meintschel et al. (US 2012/0156537 A1, hereafter Meintschel) as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0274958 A1, hereafter Iritani) in view of Shin et al. (US 2015/0280294 A1, hereafter Shin), further in view of Meintschel et al. (US 2012/0156537 A1, hereafter Meintschel).
With regard to claim 1, Iritani teaches an energy store (battery pack) comprising: 
a plurality of electrical energy storage cells (battery cells 2) electrically connected in series or parallel and combined to form an energy storage module [0006, 0056]; and 
intermediate spaces (fluid passages) formed between the energy storage cells and into which coolant or a cooling medium (cooling fluid) is introducible [0006], wherein 
in each case, side faces of the energy storage cells that bound the intermediate spaces are provided with a regular pattern (at predetermined intervals) formed in the shape of an elevation or depression (projecting portions and corresponding grooves between projecting portions) with respect to a remaining surface of the respective side face [0007, 0010, fig. 9, fig. 11].
Iritani teaches a coolant flow through intermediate spaces [0006] does not explicitly teach a single valve provided for teach of the energy storage cells to regulate a coolant flow through the intermediate spaces.  However, in the same field of endeavor, Shin teaches the use of a battery thermal management system with coolant flow valves for each cell that allows for regulation of coolant for individual cells [0144].  It would have been obvious to one of ordinary skill in the art to use the battery thermal management system and valves of Shin with the individual cells in the battery pack of 
Iritani teaches the intermediate spaces have a support frame that spaces adjacent energy storage cells (enlarged projecting portions that space cells as seen in fig. 9) [0102, fig. 9] but does not explicitly teach that the support frame surrounds the intermediate space to form a cavity.  However, in the same field of endeavor, Meintschel teaches the use of frames between cells (intermediate frames 14) that would surround an intermediate space between cells and form a cavity (full frame border as seen in fig. 2) and that have inputs for the cooling medium to enter the cavity and outputs for a cooling medium to exit the cavity (slots 40 on upper and lower surfaces of frame as seen in fig. 2) [0022, 0139, fig. 2].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the frames of Meintschel as the support frames of Iritani for the benefit of creating air chambers between cells that allow for the release and absorption of heat and reducing weight of frames between cells [Meintschel 0139].
With regard to claim 4 Iritani does not explicitly teach the elevation distance of the regular pattern.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size of the projecting portions that create the regular pattern.  See MPEP 2144.04 IV.
With regard to claim 5, Iritani teaches an embossed (raised) pattern as seen in figures 9 and 11 [fig. 9, fig. 11].
With regard to claim 6, the limitation of a laser ablated pattern is considered a product by process limitation that would result in the formation of a regular pattern.  This In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claims 7 and 10, Iritani does not explicitly teach that the regular pattern is a honeycomb pattern or a brick pattern.  However this would be an obvious variant to one of ordinary skill in the art since it would only require the rearrangement of parts and one of ordinary skill in the art would expect them to perform in a similar manner to the similar checkerboard pattern taught by Iritani [fig. 23].  See MPEP 2144.04 VI.
With regard to claim 8, Iritani teaches wavy lines running in parallel [0182-0220, fig. 30-35].
With regard to claim 9, Iritani teaches a checkerboard pattern [fig. 23].
With regard to claim 11, Iritani teaches a motor vehicle (hybrid vehicle) [0054]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McLaughlin et al. (US 2015/0372355 A1) teaches cooling frames between cells [abstract, fig. 3].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724